DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 15, lines 26 and 30; page 16, line 1; and page 17, line 7 of the specification filed on 7/17/2020). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of an extension primer consisting of the DNA molecule set forth in positions 1-22 of SEQ ID NO: 2 and N of base A or base T or base C or base G (i.e., (A)N, (T)N, (C)N, or (G)N), does NOT reasonably provide enablement for the use of an extension primer consisting of the DNA molecule set forth in positions 1-22 of SEQ ID NO: 2 and just any randomly selected sequence having N bases in length (i.e., N bases, each of which is independently selected from A, T, C or G).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
For step 1) of the method of claim 1, the specification (see paragraph [0013] and Example 1 of the published application) discloses that the poly tail is added to the 3’ end of the oligonucleotide sequence by using terminal transferase and dATP (or dTTP or dCTP or dGTP), which would add a poly-A (or poly-T or poly-C or poly-G) tail.  Thus, the extension primer used in step 2) for the reverse extension has to have a segment of poly-T (or poly-A or poly-G or poly-C), i.e., N of base T (or base A or base G or base C), in order to properly hybridize to the poly-A (or poly-T or poly-C or poly-G) tail at the 3’ end of the oligonucleotide sequence.  Accordingly, the extension primer cannot consist of the DNA molecule set forth in positions 1-22 of SEQ ID NO: 2 and just any randomly selected sequence having N bases in length (i.e., N bases, each of which is independently selected from A, T, C or G).

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the extension primer sequence consisting of the DNA molecule set forth in positions 1-22 of SEQ ID NO: 2 and N bases (A, T, C or G) in sequence; and N being an integer greater than or equal to 6” (emphasis provided).  For the limitation “N bases (A, T, C or G)”, it is unclear whether it means: (1) N of base A or base T or base C or base G (i.e., (A)N, (T)N, (C)N, or (G)N); or (2) N bases, each of which is independently selected from A, T, C or G (in this case, the “N bases” can be any randomly selected sequence having N bases in length).  Since there are multiple ways to interpret the limitation “N bases (A, T, C or G)”, claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (see MPEP 2173.02.I: “…For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”).  Claims 2-8, 11 and 14, each of which depends from claim 1 (or refers to the limitation in question), are also rejected for the same reason.
Conclusion
7.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639